Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 06/22/2021 is acknowledged.
3.	Claims 1-166 have never been presented, so the indication that claims 1-166 are cancelled in the claim listing on 06/22/2021 is in error.  However, the claim numbering is accepted as is, so no changes to claim numbered need to be made.  
4.	Claims 167-186 are pending and under consideration.  
5.	Applicant’s IDS document filed on 06/22/2021 and 10/07/2021 have been considered.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 167-170, 172 and 174-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 18-19, 24, 27, 54-56, 62, 77, 79-80, 112, 124, 130-131, 136 and 139 of copending Application No. 16/616,171(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to nearly identical treatment methods using the same microneedle arrays.
Claims 181-183 are included in this rejection because the claims do not provide an additional method step over claim 167 because the phrase “results in delivering” is used instead of an active method step. The claims of co-pending application anticipate the active method steps of these claims.  
	The reference teachings anticipate the claimed invention. 


8.	Claims 181-184 are objected to because of the following informalities:  
A.	Claims 181-183 recite that the “delivering an effective amount of an allergen results in delivering” but this phrase really doesn’t make sense and it is not reciting an active step.  
B.	 Claim 184 recites “wherein the treating comprises in desensitization” and this phrase doesn’t makes sense.
	Appropriate correction is required.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 167-186 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/033400 (IDS filed on 06/22/2021; Reference 1)  in view of Shakya et al. (IDS filed on 06/22/2021; Reference 22 and Gill et al. (PTO-892; Reference U). 
WO 2013/033400 teaches a method for desensitizing patients to a peanut allergen to treat peanut allergies by delivering one or more of peanut flour, Ara h 1 and Ara h 2  through hollow microneedles intradermally by application of high pressure or in biodegradable or water soluble polymer barbs attached to a backing and supporting microstructure using a solid microneedle array (In particular, claims, page 10, whole document).The reference teaches using an adjuvant in the allergen formulations (In particular, page 10).  The reference teaches administering the allergen compositions by microneedle numerous times over a period of time and the method results in increases in IgG levels (In particular, page 10).  
The claimed invention differs from the prior art in the recitation of administering the composition using solid microneedles coated with an allergen of claim 167; wherein the solid microneedles extend from an adhesive substrate of claim 168; wherein the microneedle is made of stainless steel of claim 169; wherein the one or more solid microneedles is present in a 
Shakya et al. teaches “a comparative study of microneedle-based cutaneous immunization with other conventional routes to assess feasibility of microneedles for allergy immunotherapy” using microneedle (MN) arrays with 57 individual microneedles were fabricated from 50 µm-thick stainless steel sheets. MN were coated with 25 µg egg white protein ovalbumin (Ova) using a microprecision dip coating machine. (‘Immunization Studies’ on page 4061).  Balb/c mice were administered the Ova coated MN on days 0, 7 and 14 into the epidermis and dermis (In particular, pages 4061 ‘Immunization Studies’ section and 4063 right column). Fluorescent micrograph of a MN after insertion in mouse skin in vivo demonstrates that the majority of the coating was delivered in to the skin. Mass of Ova coated per patch was 25 ± 1.5 µg (estimated by bicinchoninic acid (BCA) proteinassay).  The method resulted in increased amounts of anti-OVA IgG1, anti-OVA IgG2a, anti-OVA IgG2b, anti-OVA IgG3 and anti-OVA IgA (In particular, Figure 3).  The reference teaches in the last paragraph that it is possible that adjuvants may have to be included in the MN formulation to obtain a therapeutic effect for allergy immunotherapy.

It would have been obvious to one of ordinary skill in the art at the time of invention to have used the solid microneedles method of Shakya in the peanut allergy treatment method of WO 2013/033400 because both methods are directed to allergy immunotherapy methods using microneedles.  It would have been obvious to have used the coated microneedles of Shakya et al in the WO 2013/033400 method because WO 2013/033400 teaches other methods of using microneedles, including solid microneedles, in their treatment methods.  Exchanging one microneedle technology for another would have been obvious, particularly since Shakya et al. teaches using the method for allergy immunotherapy and that the microneedles of Shakya et al. would be compatible with use in immunotherapy methods.  The combination of the references is logical and one of ordinary skill in the art would have had a high expectation of success in using the microneedles of Shakya et al in a method employing peanut allergens to treat peanut allergy.  
It would have further been obvious to one of ordinary skill in the art at the time of invention to have applied the microneedles for 1 minute because Gill shows this to be an adequate amount of time to administer molecules in vivo using similar microneedles encompassed by the claims.  It would further have been obvious to have applied the microneedles using an adhesive substrate because Gill et al. teaches using microneedles encompassed by the claims using an adhesive substrate.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
November 5, 2021

Primary Examiner, Art Unit 1644